Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 9/8/22 is acknowledged. Therefore, Examiner will exam elected specie (Fig 7-8).
Examiner further determined the claims 4-5, 13-14 are belong to non-elected species, therefore these claims will be withdrawn. Examiner’s note: Examiner tried to contact Applicant’s Attorney, Justin King, several times by both phone call and email. However, the response from Attorney did not mention any decision regarding these claims.
Claim Objections 
Claims 1, 9 and dependent claims are objected to because of the following informalities:  
In claim 1, “the edge of the display panel having the pixel pad section and the circuit pad section is accommodated between the first surface connecting portion and the second surface connecting portion; and a conductive wire having a first end and a second end, wherein the first end is disposed on the first surface connecting portion, and the second end is disposed on the second surface connecting portion, wherein the portion of the first surface connecting portion having the first end corresponds to the pixel pad section, and the portion of the second surface connecting portion having the second end corresponds to the circuit pad section” are not found support by the SPEC/drawing. In addition, the limitations, at least the portion, lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required.  If Applicant fail to clarify in the next response, a 112 rejection may apply in the next office action.
In claim 9, “wherein an edge of the display panel having the pixel pad and the circuit pad is accommodated between the first surface connecting portion and the second surface connecting portion; and at least one conductive wire, a number of the at least one conductive wire corresponding to a number of the at least one pixel pad and a number of the at least one circuit pad, each of the conductive wire having a first end and a second end, the first end disposed on the first surface connecting portion and electrically connected to the corresponding pixel pad, the second end disposed on the second surface connecting portion and electrically connected to the corresponding circuit pad” : the limitations lacks antecedent basis and/or is not supported by SPEC/drawings. In addition, how many pixel and circuit pads in the limitations are unclear. Further clarification is required. If Applicant fail to clarify in the next response, a 112 rejection may apply in the next office action.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over PAN (CN 209056208 ; see IDS) in view of Chen (US 10129988 B2).
Regarding claim 1, PAN disclosed A bezel of a display device used for a display panel (abstract; fig 1-4), wherein the display panel has a first surface and a second surface opposite to each other (at least fig 3, first and section surface on opposite sides).
PAN lacks teaching: wherein the first surface has a pixel pad section and the second surface has a circuit pad section, and the bezel comprises:  a first surface connecting portion; a second surface connecting portion, wherein the edge of the display panel having the pixel pad section and the circuit pad section is accommodated between the first surface connecting portion and the second surface connecting portion; and a conductive wire having a first end and a second end, wherein the first end is disposed on the first surface connecting portion, and the second end is disposed on the second surface connecting portion, wherein the portion of the first surface connecting portion having the first end corresponds to the pixel pad section, and the portion of the second surface connecting portion having the second end corresponds to the circuit pad section.
Chen teaches a display device (abstract; fig 1-13) comprising: the first surface has a pixel pad section and the second surface has a circuit pad section (at least 6, the pad sections on top/bottom; one for pixel pad and the other for a circuit pad), and the bezel comprises:  a first surface connecting portion; a second surface connecting portion (at least fig 11, the first and second surface connecting portions on top/bottom), wherein the edge of the display panel having the pixel pad section and the circuit pad section is accommodated between the first surface connecting portion and the second surface connecting portion (at least fig 11); and a conductive wire having a first end and a second end, wherein the first end is disposed on the first surface connecting portion, and the second end is disposed on the second surface connecting portion (at least fig 11, fig 6; the conductive wire having a first end and a second end on top/bottom), wherein the portion of the first surface connecting portion having the first end corresponds to the pixel pad section, and the portion of the second surface connecting portion having the second end corresponds to the circuit pad section (at least fig 11, fig 6; a first end and a second end on top/bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the first/second surface connecting portions in the bezel structure including the associate circuits) and modify to previous discussed structure (Modified to PAN’s bezel portion and the display structure; on both sides of the structure/displays) so as to further reduce the size of the bezel the modified structure. 
Regarding claim 9, PAN further disclosed A display device, (abstract; fig 1-4; see also above rejection) comprising: a display panel, the display panel has a first surface and a second surface opposite to each other (at least fig 3, display panel ½ with first/second surfaces on top/bottom).
PAN lacks teaching: the first surface having at least one pixel pad, the second surface having at least one circuit pad; and a bezel including: a first surface connecting portion; a second surface connecting portion, wherein an edge of the display panel having the pixel pad and the circuit pad is accommodated between the first surface connecting portion and the second surface connecting portion; and at least one conductive wire, a number of the at least one conductive wire corresponding to a number of the at least one pixel pad and a number of the at least one circuit pad, each of the conductive wire having a first end and a second end, the first end disposed on the first surface connecting portion and electrically connected to the corresponding pixel pad, the second end disposed on the second surface connecting portion and electrically connected to the corresponding circuit pad. 
Chen disclosed a display structure (abstract; fig 1-13) comprising: the first surface having at least one pixel pad, the second surface having at least one circuit pad (at least 6, the pad sections on top/bottom; one for pixel pad and the other for a circuit pad); and a bezel including: a first surface connecting portion; a second surface connecting portion (at least fig 11, the first and second surface connecting portions on top/bottom), wherein an edge of the display panel having the pixel pad and the circuit pad is accommodated between the first surface connecting portion and the second surface connecting portion (at least fig 11); and at least one conductive wire, a number of the at least one conductive wire corresponding to a number of the at least one pixel pad and a number of the at least one circuit pad (at least fig 11, fig 6; the conductive wire having a first end and a second end on top/bottom), each of the conductive wire having a first end and a second end, the first end disposed on the first surface connecting portion and electrically connected to the corresponding pixel pad, the second end disposed on the second surface connecting portion and electrically connected to the corresponding circuit pad (at least fig 11, fig 6; a first end and a second end on top/bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the first/second surface connecting portions in the bezel structure including the associate circuities) and modify to previous discussed structure (Modified to PAN’s bezel portion and the display structure; on both sides of the structure/displays) so as to further reduce the size of the bezel the modified structure.
Regarding claim 3, modified PAN further disclosed used for a second display panel (see claim 1 discussion and PAN’s fig 3), the second display panel having a third surface and a fourth surface, the third surface having a second pixel pad section and a second circuit pad section (see claim 1 rejection), the bezel including: a third surface connection portion; and a fourth surface connection portion (see claim 1 rejection), wherein an edge of the second display panel having the second pixel pad section and the second circuit pad section is accommodated between the third surface connection portion and the fourth surface connection portion (see claim 1 rejection).
Regarding claim 10, modified PAN further disclosed a side plate (at least Chen’s fig 8, fig 11, fig 13 and modified to PAN’s bezel structure), the side plate connecting the first surface connecting portion and the second surface connecting portion, the first surface connecting portion, the side plate and the second surface connecting portion commonly forming an accommodation space so as to accommodate the display panel (at least Chen’s fig 8, fig 11, fig 13 and modified to PAN’s bezel structure).
Regarding claim 11, modified PAN further disclosed a second display panel, the second display panel having a third surface and a fourth surface (see claim 9 rejection with modification to both sides of the bezel and display panels), the third surface having at least one pixel pad, the fourth surface having at least one circuit pad (at least Chens’ fig 11); wherein the bezel further includes: a third surface connection portion; a fourth surface connection portion (at least Chens’ fig 11), wherein an edge of the second display panel having the at least one pixel pad and the at least one circuit pad is accommodated between the third surface connection portion and the fourth surface connection portion (at least Chens’ fig 11); and at least second conductive wire (at least Chens’ fig 11), each of the second conductive wire having a third end and a fourth end, the third end disposed on the third surface connection portion and electrically connected to the corresponding pixel pad, the fourth end disposed on the fourth surface connection portion and electrically connected to the corresponding second circuit pad (at least Chens’ fig 11).
Claims 6, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over PAN (CN 209056208 ; see IDS) in view of Chen (US 10129988 B2).
With regard claims 6, 12, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for each of the display panel and the second display panel has a pixel distance, a minimum total width of the first surface connecting portion and the third surface connection portion is smaller than or equals to 6 times of the pixel distance. It would have been obvious to one having ordinary skill in the art at the time and/or before the effective filing date the invention was made to have each of the display panel and the second display panel has a pixel distance, a minimum total width of the first surface connecting portion and the third surface connection portion is smaller than or equals to 6 times of the pixel distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation to modify the previous discussed display structure with the current feature (changing size) is to provide a smaller bezel and/or the total size of the display housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841